PER CURIAM:
Pursuant to a plea agreement, Adam Smith pled guilty to aiding and abetting the possession with intent to distribute heroin and was sentenced to fifteen months of imprisonment and three years of supervised release. Thereafter, the district court alternatively gave Smith the same sentence without considering the Federal Sentencing Guidelines.
On appeal, Smith objects to the imposition of his alternative sentence. Smith, however, does not challenge the propriety of his Guideline sentence; thus, any error in his alternative sentence is moot. Accordingly, we affirm Smith’s conviction and sentence. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED